United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1278
Issued: January 26, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 1, 2008 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated January 9, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than five percent impairment of her left lower
extremity and nine percent impairment of her right lower extremity for which she received
schedule awards.
FACTUAL HISTORY
On September 19, 2003 appellant, then a 37-year-old postal inspector, sustained injury to
both ankles and lower back and hip pain when she fell 16 feet from a ladder in the performance
of duty. She underwent surgical fixation of the left bimalleolar ankle fracture on September 25,
2003 and surgical fixation of the right calcaneus fracture on September 29, 2003. The Office
accepted appellant’s claim for fracture of the left ankle and fracture of the right heel on

October 16, 2003 and entered her on the periodic rolls on November 21, 2003. Appellant
returned to limited duty four hours a day on July 5, 2004. On March 4, 2005 she underwent
surgical removal of the hardware in her right heel. The Office authorized compensation benefits
for the resulting recurrence of disability. Appellant returned to full duty on November 7, 2005.
In a report dated October 24, 2006, Dr. Robert S. Goldstein, a Board-certified orthopedic
surgeon, examined appellant and noted her history of injury as well as her complaint of pain in
both ankles. He noted that appellant had a mild limp on the right with 0 degrees of dorsiflexion,
40 degrees of volarflexion, and 10 degrees of inversion and eversion. On the left appellant
exhibited 20 degrees of dorsiflexion, 50 degrees of volarflexion, 40 degrees of inversion and 10
degrees of eversion. Dr. Goldstein stated that appellant had numbness of the surgical scar on her
right ankle and tenderness over the surgical scar on her left ankle. He found appellant’s right
foot was pronated due to the injury with a mild valgus deformity in the heel. Dr. Goldstein
stated that appellant had no subtalar motion in the right heel and that her right calf measured 31
centimeters while the left calf measured 33 centimeters. He found that appellant had reached
maximum medical improvement and that she had 50 percent impairment of her right lower
extremity and 17 percent impairment of the left lower extremity. Appellant requested a schedule
award on February 12, 2007.
The Office medical adviser reviewed Dr. Goldstein’s report on July 3, 2007, noting that
additional findings on examination were required. He found that based on the range of motion
figures provided appellant had 11 percent impairment of the right lower extremity and 2 percent
impairment of the left lower extremity.
The Office requested a supplemental report from Dr. Goldstein on July 25, 2007. In a
letter dated September 26, 2007, it found a conflict of medical opinion between Dr. Goldstein
and the Office medical adviser and referred appellant to Dr. Marc Berezin, a Board-certified
orthopedic surgeon. In a report dated October 26, 2007, Dr. Berezin found that appellant had a
normal gait with decreased sensation over her incision on the right and swelling in her heel. He
noted that appellant’s right lower extremity demonstrated dorsiflexion of 20 degrees, plantar
flexion of 40 degrees, inversion of 10 degrees and eversion of 5 degrees. In regard to appellant’s
left lower extremity, Dr. Berezin found decreased sensation over the incision, dorsiflexion of 20
degrees, plantar flexion of 40 degrees, inversion of 30 degrees and eversion of 20 degrees. He
concluded that appellant had three percent impairment of the right lower extremity due to loss of
range of motion on and decreased sensation consistent with lateral plantar nerve deficit of five
percent for eight percent impairment of the right lower extremity. Dr. Berezin found that
appellant’s left lower extremity exhibited decreased sensation consistent with superficial
peroneal nerve injury of five percent. An Office medical adviser reviewed Dr. Berezin’s report
on November 19, 2007 and concurred with his findings.
By decision dated January 9, 2008, the Office granted appellant schedule awards for five
percent impairment of her left lower extremity and nine percent impairment of her right lower
extremity.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.3 Effective February 1, 2001, the Office
adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued
after that date.4
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.5 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.6
It is well established that, when a case is referred to an impartial medical specialist for
the purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized
and based on proper factual and medical background, must be given special weight.7
ANALYSIS
The Office properly determined that there was a conflict of medical opinion between
appellant’s physician, Dr. Goldstein, a Board-certified orthopedic surgeon, and the Office
medical adviser regarding the extent of appellant’s permanent impairment. It referred appellant
to Dr. Berezin, a Board-certified orthopedic surgeon, to resolve the conflict. Dr. Berezin
provided appellant’s range of motion for the right lower extremity and found that she had three
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
5

5 U.S.C. §§ 8101-8193, 8123.

6

20 C.F.R. § 10.321.

7

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

3

percent impairment due to loss of inversion and eversion.8 Appellant did not demonstrate a
ratable impairment due to loss of range of motion of the left lower extremity. Dr. Berezin further
found that appellant exhibited loss of sensation in the right lower extremity due to lateral plantar
nerve deficit for five percent impairment.9 Appellant demonstrated total right lower extremity
impairment of eight percent.10 In regard to appellant’s left lower extremity, Dr. Berezin found
five percent impairment of the superficial peroneal nerve.11 As the impartial medical adviser,
Dr. Berezin’s report is entitled to special weight and his findings were accurately correlated with
the A.M.A., Guides.
CONCLUSION
The Board finds that appellant has no more than nine percent impairment of her right
lower extremity and five percent impairment of her left lower extremity for which she received
schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 26, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
8

A.M.A., Guides 537, Table 17-11; Table 17-12.

9

Id. at 552, Table 17-37.

10

Id. at 604, Combined Values Chart.

11

Id. at Table 17-37.

4

